DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 7-13, in the reply filed on 9/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/25/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8-13 recites the limitation "the step".  There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites the limitation "the absence ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollam (US Patent No. 5,118,400).
With respect to claim 7, Wollam discloses a method of forming a biocompatible electrode with a sensing function (i.e. probe for a biosensor) (abstract), wherein figs. 11-15 depict the method comprises providing wire or wire mesh (i.e. base substrate) [22], sputtering a first-adhesion promoting layer [62] over the base substrate [22], sputtering a hillocked layer (i.e. second surface-roughness-promoting layer) [64] over the first adhesion-promoting layer [62], and sputtering a biocompatible layer [68] of platinum over the second surface-roughness-promoting layer [64] (fig. 1; col. 5, lines 3-51 and 67-68; col. 6, lines 1-16). Wollam further discloses removing oxygen and water prior to sputtering (col. 4, lines 47-68; col. 5, lines 1-16), and is silent as to having 
With respect to claim 8, Wollam further discloses the first-adhesion promoting layer [62] comprises titanium (col. 5, lines 10-14 and 49-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wollam (US Patent No. 5,118,400) as applied to claim 7 above, and further in view of Takayama et al (US Patent No. 5,844,347).
With respect to claims 9 and 10, the reference is cited as discussed for claim 7. However Wollam is limited in that while the second surface-roughness-promoting layer (i.e. hillocked layer) [64] is sputtered from a sputter source of aluminum, titanium, and/or zirconium with a gas flow (col. 5, lines 17-29 and 43-49; claim 4), oxide of aluminum, titanium, and/or zirconium is not specifically suggested.
Takayama teaches that for forming hillock layers, metal layers of Ti or Zr in addition to oxides thereof are usable (col. 9, lines 14-22).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wollam (US Patent No. 5,118,400) as applied to claim 7 above, and further in view of Mitchell (US Patent No. 9,237,961).
With respect to claim 11, the reference is cited as discussed for claim 7. However Wollam is limited in that while the base substrate [22] is of wire mesh for the biocompatible electrode (col. 4, lines 63-68; col. 5, lines 1-2), the wire mesh comprising polyethylene terephthalate (PET) is not suggested.
Mitchell teaches a medical (i.e. biocompatible) electrode comprising platinum electrodes (col. 5, lines 16-32; claim 13), wherein the platinum electrodes are formed on a PET film having reinforcement material such as wire mesh (col. 8, lines 58-67; col. 9, lines 1-12).
It would have been obvious to one of ordinary skill in the art to incorporate the PET film taught by Mitchell with the wire mesh of Wollam to gain the advantage of reinforcing the biocompatible electrode.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wollam (US Patent No. 5,118,400) as applied to claim 7 above, and further in view of Yoshii (JP No. 63300954).
With respect to claims 12 and 13, the reference is cited as discussed for claim 7. However Wollam is limited in that while the biocompatible layer [68] of platinum is taught to be deposited to a thickness of 0.2 m (200 nm) at a pressure of about 15-20 mtorr (col. 6, lines 4-15; col. 7, lines 19-20), other thicknesses or pressures are not specifically suggested.
Yoshii teaches sputtering a platinum biocompatible layer in a biosensor, wherein the sputtering is at a pressure of 0.5x10-1 to 0.5x10-2 Torr (5-50 mtorr) to have a thickness of 1 m (100 nm) or less (Basic-Abstract; para 0001). Yoshii cites the advantage of the sputtering of the platinum being at 50 mTorr to the thickness of 100 nm or less as improving adhesion and not peeling (para 0001).
It would have been obvious to one of ordinary skill in the art to incorporate the sputtering of the thickness and pressure of Yoshii for the sputtering of the thickness and pressure of Wollam to gain the advantage of improved adhesion and not peeling of the platinum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794